Citation Nr: 1533698	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  10-09 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative joint disease/arthritis of the left knee, to include as associated with residuals of gunshot wound of the left knee with instability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative joint disease/arthritis of the left leg, to include as associated with residuals of gunshot wound of the left knee with instability.
 
3.  Entitlement to an initial disability rating for coronary artery disease, post myocardial infarction, in excess of 10 percent from May 1, 2004 to March 24, 2006.

4.  Entitlement to a disability rating for coronary artery disease, post myocardial infarction, in excess of 30 percent from March 25, 2006 to August 29, 2007.

5.  Entitlement to a disability rating for coronary artery disease, post myocardial infarction, in excess of 60 percent from August 30, 2007 to February 24, 2011.

6.  Entitlement to a disability rating for coronary artery disease, post myocardial infarction, in excess of 10 percent from February 25, 2011 to January 15, 2012.

7.   Entitlement to a disability rating for coronary artery disease, post myocardial infarction, in excess of 30 percent since January 16, 2012.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period from May 1, 2004 to March 13, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

Regarding the petition to reopen claims for service connection for arthritis of the left knee and of the left leg, in the September 2008 rating decision appealed by the Veteran, the RO denied service connection for arthritis of the left knee and for arthritis of the left leg, both on the merits.  However, even if the RO reopens a claim and adjudicates on the merits, the Board must first determine if claim was properly reopened (i.e., if new and material evidence was received), and may only thereafter review the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 26 5 F.3d 1366 (Fed. Cir. 2001).  The Board has accordingly characterized the issues as "new and material evidence" issues as shown on the title page.

Also on appeal is a February 2010 rating decision that granted service connection for coronary artery disease, post myocardial infarction, and assigned a 10 percent rating effective from January 5, 2007; the effective date was subsequently amended to February 5, 2004.  Thereafter, the RO assigned increased staged ratings as shown on the title page.  Except for the period from February 5, 2004 to March 24, 2006 when he was awarded a 100 percent disability rating, the Veteran has continued his appeal as he is presumed to be seeking the maximum benefit allowed by law and he did not state otherwise.  See AB v. Brown, 6 Vet. App. 35 (1993).

VA must address the issue of entitlement to a TDIU in disability rating claims when the issue of unemployability is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran presently has a TDIU in effect from March 14, 2006, but the rating decisions on appeal raise the question of entitlement to TDIU prior to that date, and the issue has accordingly been added to the title page.  

The appeal of the reopened claims of entitlement to service connection for arthritis of the left knee and for arthritis of the left leg, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2004 rating decision, the RO denied a claim of entitlement to service connection for arthritis of the left knee and left knee.  The Veteran did not perfect an appeal of that rating decision.
  
2.  Evidence received since the September 2004 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for degenerative joint disease/arthritis of the left knee and left knee, and it raises a reasonable possibility of substantiating the underlying claims. 

3.  From May 1, 2004 to August 29, 2007, and since February 25, 2011, the Veteran's coronary artery disease, post myocardial infarction, is productive of symptoms resulting in a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, and evidence of cardiac hypertrophy; and is not productive of symptoms resulting in more than one episode of acute congestive heart failure in a past year, or a workload of 5 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or a left ventricular dysfunction with an ejection fraction of 50 percent or less.

4.  From August 30, 2007 to February 24, 2011, the Veteran's coronary artery disease, post myocardial infarction, is not productive of chronic congestive heart failure; or workload of 3 METs or less results in fatigue, angina, dizziness, or syncope; or a left ventricular dysfunction with an ejection fraction of less than 30 percent.

5.  From May 1, 2004 to March 13, 2006, the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.
 

CONCLUSIONS OF LAW

1.  The September 2004 rating decision, which denied the Veteran's claim of service connection for arthritis of the left knee, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014). 

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for degenerative joint disease/arthritis of the left knee has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The September 2004 rating decision, which denied the Veteran's claim of service connection for arthritis of the left leg, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014). 

4.  New and material evidence sufficient to reopen the previously denied claim of service connection for degenerative joint disease/arthritis of the left leg has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  The criteria for a 30 percent disability rating, and no more, for coronary artery disease, post myocardial infarction, for the period from May 1, 2004 to March 24, 2006, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Codes 7005, 7006 (2014).

6.  The criteria for a 30 percent disability rating, and no more, for coronary artery disease, post myocardial infarction, for the period from February 25, 2011 to January 15, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Codes 7005, 7006 (2014).

7.  The criteria for a disability rating in excess of 30 percent for coronary artery disease, post myocardial infarction, for the period from March 25, 2006 to August 29, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Codes 7005, 7006 (2014).

8.  The criteria for a disability rating in excess of 60 percent for coronary artery disease, post myocardial infarction, for the period from August 30, 2007 to February 24, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Codes 7005, 7006 (2014).

9.  The criteria for a disability rating in excess of 30 percent for coronary artery disease, post myocardial infarction, for the period since January 16, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Codes 7005, 7006 (2014).

10.  The criteria for a TDIU from May 1, 2004 to March 13, 2006, have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

Because the Board is reopening the service connection claims, that action is considered a full grant of the benefit sought and no discussion of VA's duties to notify and assist is necessary.

The Veteran's initial rating claim on appeal arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained including records available from the Social Security Administration (SSA).

The Veteran was provided VA medical examinations for his coronary artery disease in November 2007, January 2009, January 2010, and September 2012.  The examinations are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Petition to Reopen Claims

In February 2004 the Veteran originally filed a claim of entitlement to service connection for arthritis of the left leg including the knee. 

In a September 2004 rating decision, the RO denied the claim on the basis that there was no evidence in service treatment records of the claimed arthritis, and that evidence received failed to establish a relationship between the veteran's current condition and any disease or injury during service.  The Veteran filed a notice of disagreement on this matter in November 2004.
 
Following the August 2005 issuance of a statement of the case on this matter, the Veteran did not file a substantive appeal, VA Form 9, to perfect an appeal, or submit new and material evidence within one year of the September 2004 rating decision.  Therefore, that rating decision is now final as is the September 2004 rating decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims (Court) has clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 
  
The evidence of record at the time of the September 2004 rating decision consisted of the Veteran's service treatment and personnel records and post-service medical records and reports dated prior to that rating decision.  
 
In September 2007, the Veteran submitted a claim, essentially requesting to reopen his claim of service connection for arthritis of the left leg and left knee, to include as associated with residuals of gunshot wounds of the left knee with instability.  

Since the September 2004 rating decision, evidence has been added to the claims file.  The additional evidence of record includes VA and private treatment records; the reports of VA examinations in November 2007, May 2008, and December 2014; and lay statements of the Veteran.  

The additional records provide additional evidence not previously on file that substantiates the presence of arthritis of the left lower leg including of the left knee; and contains evidence supportive of the Veteran's claims with respect to whether arthritis is likely due to the service-connected gunshot wound; and contains evidence regarding the nature of present left knee/leg degenerative joint conditions including diagnoses of arthritis and chondromalacia.  

The additional records received since the September 2004 rating decision includes evidence which was not previously on file that is not cumulative or redundant of the prior evidence on file, and which raises a reasonable possibility of substantiating the claims.  

In light of the newly submitted records and contentions, when considered with previous evidence of record, the claim of service connection for arthritis of the left knee, to include as associated with residuals of gunshot wound of the left knee with instability, and for arthritis of the left leg, to include as associated with residuals of gunshot wound of the left knee with instability, are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claims are further addressed in the remand section.
 
III.  Initial Disability Rating for Coronary Artery Disease, 
Post Myocardial Infarction

Law and Regulation

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  Any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  

The Veteran is competent to report complaints regarding symptoms capable of lay observation.  38 C.F.R. § 3.159(a)(2) (2014).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).    

On evaluating the condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  If any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability.  Id. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating is assigned.  38 C.F.R. § 4.7.

The RO has granted service connection for coronary artery disease, post myocardial infarction.  Pursuant to 38 C.F.R. § 4.104, under the hyphenated Diagnostic Code 7005-7006, the RO initially assigned staged disability ratings of: 
100 percent from February 5, 2004 to April 30, 2004; 
10 percent from May 1, 2004 to March 24, 2006; 
30 percent from March 25, 2006 to August 29, 2007; 
60 percent from August 30, 2007 to February 24, 2011; and 
10 percent since February 25, 2011.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Diseases of the heart are evaluated under criteria of relevant diagnostic codes of 38 C.F.R. § 4.104, including Diagnostic Codes 7005 and 7006, respectively covering evaluation of arteriosclerotic heart disease (coronary artery disease) and myocardial infarction.

Under 38 C.F.R. § 4.104, Diagnostic Code 7005, documented coronary artery disease warrants: 
1.  a 10 percent rating if resulting in a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required;
2.  a 30 percent rating if resulting in a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray;
3.  a 60 percent rating if resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent; and 
4.  a 100 percent rating if resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  

Under 38 C.F.R. § 4.104, Diagnostic Code 7006, myocardial infarction warrants a 100 percent rating during and for three months following myocardial infarction, documented by laboratory tests.  Thereafter, if with history of documented myocardial infarction, then the Diagnostic Code 7006 criteria for ratings of 10, 30, 60, and 100 percent are the same respectively those as under 38 C.F.R. § 4.104, Diagnostic Code 7005.  

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2). 

Evidence 

Private medical records from The Valley Hospital show that the Veteran was hospitalized on January 21, 2004 due to chest discomfort and was diagnosed with a myocardial infarction.  The Veteran then underwent cardiac catheterization on January 22, 2004 and received stent placement.  The Veteran's left ventricular ejection fraction was 55 percent at that time.  The private treatment provider noted that the Veteran was required to take the medications Lipitor, Aspirin, and Plavix.

The Veteran underwent an additional cardiac catheterization on March 9, 2004, which revealed an ejection fraction of 65 percent.  On July 23, 2004 the Veteran underwent a third cardiac catheterization procedure due to exertional chest pain.  Results from this procedure revealed an ejection fraction of 65 percent.

In May 2005, two stents were placed in the right coronary artery (RCA).  

Echocardiogram results dated March 25, 2006 showed a borderline degree of left ventricular hypertrophy, and the report noted an ejection fraction of 60 to 65 percent.  Private treatment reports show that the Veteran underwent cardiac catheterization on June 28, 2006, which revealed an ejection fraction of 65 percent.  

The Veteran underwent cardiac catheterization for unstable angina on August 30, 2007, which revealed an ejection fraction of 50 percent.  He had a stent placed at that time.

The report of a November 2007 VA examination noted that the Veteran had coronary disease status post myocardial infarction, PTCA (percutaneous transluminal coronary angioplasty), with five stents between January 2004 to July 2004, and in May 2005 two stents were placed in right coronary artery (RCA).  The VA examiner noted that the Veteran was required to take the medications Plavix and Aspirin. 

The report of a January 2010 VA examination shows that the Veteran reported complaints of chest pain with paresthesias of the right arm.  The Veteran's current treatment included Lipitor, Aspirin, and Plavix.  The report contains a diagnosis of coronary artery disease, and hypertension.

Private medical records show that the Veteran underwent exercise stress testing in May 2010, with results showing a workload of 12 METs.  The report of a May 11, 2010 left heart catheterization showed a left ventricular ejection fraction of 50 percent. 

In a November 2010 VA medical report, a VA examiner opined that it is at least as likely as not that the Veteran used medications Plavix, Aspirin, and Lipitor to treat coronary artery disease.  That VA examiner also stated that these medication classes were the current standard of care for treating coronary artery disease.

An echocardiogram conducted on February 25, 2011 revealed an ejection fraction of 60 percent with no evidence of left ventricle hypertrophy or dilatation.  No additional findings were noted.  

In a January 2012 letter from Louis E. Teichholz, M.D., of the Division of Cardiology, Department of Internal Medicine, of Hackensack University Medical Center, he stated that the Veteran was his patient, and discussed the Veteran's history of coronary artery disease.  Apparently aware of VA's rating criteria for coronary artery disease, Dr. Teichholz opined that it was not clear to him why there was a rating of 10 percent.

With reference to a May 2010 stress test with results showing a workload of 12 METs, Dr. Teichholz noted that following that stress test, the Veteran had a recurrence of his angina in an unstable pattern that required two new stents.  He also noted that there had been no further stress testing since then, as such testing was not clinically indicated; and that the Veteran's coronary artery disease had required a total of nine stents due to his symptoms.

Dr. Teichholz stated that the Veteran had chronic coronary artery disease requiring multiple medications for prevention of heart attack and for treatment of symptoms; and for treatment of hypertension and hyperlipidemia: Aspirin, Plavix, Lipitor, Zetia, Norvasc, Toprol XL, Avapro, and Imdur.  Dr. Teicholz stated that generally, left ventricular hypertrophy was not a transient condition that comes and goes.  He opined that there was no doubt that the Veteran's condition was manifested by persistent mild left ventricular hypertrophy.  

A coronary angiogram dated January 11, 2012 showed a left ventricular ejection fraction (LVEF) of 55 percent.  

The report of a September 2012 VA examination records that the Veteran had diagnoses on file of coronary artery disease diagnosed in January 2004, and stable angina.  The report contains a history of myocardial infarction on January 24, 2004.  The report states that the Veteran has not had congestive heart failure, or cardiac arrhythmia, or a heart valve condition, or any infectious cardiac conditions, or pericardial adhesions; and that the Veteran had had percutaneous coronary intervention (PCI) (angioplasty).

On examination, the Veteran had regular rhythm and normal heart sounds; no jugular-venous distension, and auscultation of the lungs was clear.  There was no evidence of cardiac hypertrophy or cardiac dilatation.  The examination report noted that a coronary artery angiogram on January 11, 2012 was abnormal, with a non-obstructive coronary artery disease left ventricular ejection fraction of 55 percent.

The report noted that an exercise stress test dated on January 16, 2012, was abnormal and METs not provided; and based on interview the examiner estimated that the Veteran had fatigue and angina at the level of more than 5 to 7 METs.  The examiner indicated that this METs level limitation was due solely to the Veteran's heart condition.  The Veteran also reported getting tired easily, and having angina while walking less than a mile.

Analysis

The Veteran is already in receipt of the highest schedular rating assignable, 100 percent for the period from February 5, 2004 to April 30, 2004.  This is consistent with Diagnostic Code 7006 criteria, which warrants a 100 percent rating for three months following the myocardial infarction of January 21, 2004.  Therefore the claim for a higher rating for that period is not before the Board on appeal.

Period from May 1, 2004 to August 29, 2007, and Since February 25, 2011

A 10 percent schedular initial disability rating is in effect from May 1, 2004 to March 24, 2006, and from February 25, 2011 to January 15, 2012.  A 30 percent schedular initial disability rating is in effect from March 25, 2006 to August 29, 2007, and since January 16, 2012.

The evidence on file shows that during the period from May 1, 2004 to March 24, 2006, the Veteran underwent cardiac procedures including catheterization due to chest pain and multiple stents; and proximate to this period, on March 24, 2006, an echocardiogram showed a borderline degree of left ventricular hypertrophy, which apparently preexisted that date.

In the January 2012 statement of the Veteran's treating cardiologist, Dr. Teichholz's, he opined that the Veteran had had a persistent mild left ventricular hypertrophy.  Such condition meets the schedular criteria for a 30 percent disability rating under 38 C.F.R. § 4.104, Diagnostic Code 7005.  

The remainder of the clinical evidence, including the necessity of nine stents including one following a stress test in May 2010, is consistent with Dr. Teichholz's opinion indicating that the Veteran's left ventricular hypertrophy has persisted over some period of time.  

Based on the foregoing, a schedular initial disability rating of 30 percent is warranted for coronary artery disease, post myocardial infarction, for the periods from May 1, 2004 to March 24, 2006 and from February 25, 2011 to January 15, 2012.  

However, during these periods, and the periods during which a 30 percent rating is already in effect (from March 25, 2006 to August 29, 2007 and since January 16, 2012, the evidence does not show that the Veteran's coronary artery disease, post myocardial infarction, meets criteria for a rating in excess of 30 percent.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.  

The evidence on file during these periods does not show that the coronary artery disease is manifested by symptoms resulting in either (1) more than one episode of acute congestive heart failure in the past year; (2) a workload of 5 or less METs results in dyspnea, fatigue, angina, dizziness, or syncope; or (3) left ventricular dysfunction with an ejection fraction of 50 percent or less.  Id.

On that basis a disability rating in excess of 30 percent is not warranted for the period from May 1, 2004 to August 29, 2007, or since February 25, 2011.  

The preponderance of the evidence is against the grant of a higher initial disability rating than 30 percent for coronary artery disease, post myocardial infarction for the period from May 1, 2004 to August 29, 2007, or since February 25, 2011; there is no doubt to be resolved; and a higher initial disability rating for coronary artery disease, post myocardial infarction, is not warranted at any time during the appeal period from May 1, 2004 to August 29, 2007, or since February 25, 2011. 



Period from August 30, 2007 to February 24, 2011

During the period from August 30, 2007 to February 24, 2011, there is evidence of an ejection fraction of 50 percent on August 30, 2007, for which a stent was placed.  Such evidence is consistent with the criteria for a 60 percent schedular disability rating, which is the rating in effect during that period.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.  

However, for the appeal period from August 30, 2007 to February 24, 2011, the evidence does not show that the Veteran's coronary artery disease, post myocardial infarction, is manifested by: chronic congestive heart failure, or; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  

On that basis a schedular initial disability rating in excess of 60 percent is not warranted for the appeal period from August 30, 2007 to February 24, 2011.  Id.  

The preponderance of the evidence is against the grant of a higher initial disability rating for coronary artery disease, post myocardial infarction for the period from August 30, 2007 to February 24, 2011; there is no doubt to be resolved; and a higher initial disability rating for coronary artery disease, post myocardial infarction, is not warranted at any time during the appeal period from August 30, 2007 to February 24, 2011. 

Extraschedular Rating
 
An extraschedular rating may be provided where: (1) the schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability; (2) the case presents other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating is in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The evidence shows that the Veteran's service-connected coronary artery disease, post myocardial infarction results in varying symptoms including cardiac hypertrophy, dyspnea, fatigue, angina, and ventricular dysfunction.  The Board finds the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's disability picture, including any effects from the symptoms, is contemplated by the Rating Schedule as the criteria for evaluating coronary artery disease.  

Thus, the assigned schedular evaluations for the service-connected coronary artery disease are adequate.  Accordingly, referral for extraschedular consideration is not required and the analysis stops under Thun.  The Board also does not find that the evidence reflects that there is an exceptional circumstance in the Veteran's case even when his disabilities are considered in the aggregate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

TDIU from May 1, 2004 to March 13, 2006

A claim for a total disability evaluation based on individual unemployability (TDIU) is part of a rating claim when such TDIU claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  On appeal is the coronary artery disease initial rating claim for the period beginning from May 1, 2004.  A TDIU rating is in effect from March 13, 2006.  In connection with the Veteran's coronary artery disease rating claim, the evidence of record raises the claim of TDIU throughout the period from May 1, 2004 to March 13, 2006.

Total disability ratings for compensation may be assigned if the schedular rating is less total when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Unlike the regular disability rating schedule that is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. at 452.  Therefore, when adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (stating that level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  See also Todd v. McDonald, 27 Vet. App. 79, 86 (2014) ("determining entitlement to TDIU requires an individualized assessment").

During the period from May 1, 2004 to March 13, 2006, the Veteran's service-connected disabilities included at least one disability rated at 40 percent or more (posttraumatic stress disorder, rated 50 percent from February 5, 2004) and sufficient additional disability (including the 30 percent for coronary artery disease granted above) from other service-connected disabilities, to bring the combined rating to 80 percent effective from May 1, 2004.   Therefore, the Veteran is eligible for TDIU consideration on a schedular basis.  See 38 C.F.R. § 4.16(a) . 

In an April 2008 rating decision the RO granted TDIU effective March 14, 2006 on the basis of a statement received that date from Laurence Kolman, PhD, in which that psychologist opined that the Veteran had been unable to work since October 1997.  The RO also relied on a statement of the Veteran's prior employer stating that the Veteran was on disability retirement beginning in April 2000.  Review of those records confirm the cited findings.  

These findings in combination with findings discussed above pertaining to the impact on employability of the service-connected coronary artery disease, as well as evidence on file regarding other service-connected disabilities, reflect that due to the service-connected disabilities, the Veteran was unemployable throughout the period from May 1, 2004 to March 13, 2006.  

The evidence is at least in relative equipoise as to whether the Veteran could have engaged in substantially gainful employment during the period from May 1, 2004 to March 13, 2006.  As such, when reasonable doubt is resolved in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities are as likely as not of such severity as to prevent him from securing or following substantially gainful employment during the period from May 1, 2004 to March 13, 2006.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Therefore, a TDIU is warranted from May 1, 2004 to March 13, 2006.


ORDER

As new and material evidence has been presented, the claim of entitlement to service connection for degenerative joint disease/arthritis of the left knee is reopened, and to this extent only the appeal is granted.

As new and material evidence has been presented, the claim of entitlement to service connection for degenerative joint disease/arthritis of the left leg is reopened, and to this extent only the appeal is granted.

A disability rating of 30 percent for coronary artery disease, post myocardial infarction, for the period from May 1, 2004 to March 24, 2006, is granted, subject to the statutes and regulations governing the payment of monetary awards.

A disability rating of 30 percent for coronary artery disease, post myocardial infarction, for the period from February 25, 2011 to January 15, 2012, is granted, subject to the statutes and regulations governing the payment of monetary awards.

A disability rating in excess of 30 percent for coronary artery disease, post myocardial infarction, for the period from March 25, 2006 to August 29, 2007, is denied.

A disability rating in excess of 60 percent for coronary artery disease, post myocardial infarction, for the period from August 30, 2007 to February 24, 2011, is denied.

A disability rating in excess of 30 percent for coronary artery disease, post myocardial infarction, for the period since January 16, 2012, is denied.

TDIU is granted from May 1, 2004 to March 13, 2006, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

In light of the Board's decision reopening the claims of service connection for degenerative joint disease/arthritis of the left knee, and for degenerative joint disease/arthritis of the left leg, and for purposes of further development required for the reasons outlined below, a remand of the underlying service connection claims are necessary for further development and to accord the RO an opportunity to adjudicate the issue on a de novo basis in light of recent evidence received since September 2004.  See Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010). 

The Veteran is claiming entitlement to service connection for degenerative joint disease (DJD), specifically arthritis, of the left knee and of the left leg.  There is evidence on file of DJD (arthritis or chondromalacia) of the left leg specifically including the left knee, as well as associated opinions favorable to the Veteran's claim regarding the relationship between the etiology of the DJD and the Veteran's service-connected gunshot wound of the left leg.  Such evidence of diagnosis and/or positive nexus opinion is variously shown in the reports of VA examinations in December 2001, August 2004, November 2007 (two separate VA examinations), and May 2008.

The report of the most recent VA examination (December 2014) on this matter noted that left knee and lower leg "arthritic conditions" of degenerative arthritis and chondrocalcinosis had been diagnosed by X-ray in October 2012.  X-ray examination of the left knee during the December 2014 VA examination concluded with an impression of normal study, except for small metallic foreign body densities noted in the soft tissues of the left knee; no fracture or dislocation is seen; the bony architecture is unremarkable; left knee soft tissues appear unremarkable except for small metallic foreign body densities; the distal tibia and fibula were not included in the examination.  The December 2014 VA examination report records that left knee X-ray examination showed "chondrocalcinosis of the menisci...minimal narrowing of medial compartment of the knee." The examiner noted that these are DJD diagnoses.  The report contains an impression of mild to moderate degenerative changes medial compartment right knee; and meniscal calcification likely degenerative in origin-degenerative joint disease diagnosis.  The December 2014 VA examination report does not contain an opinion as to whether the etiology of the Veteran's DJD is likely related to service or to his service-connected gunshot wound.

In a December 2014 rating decision, the RO granted service connection for "residuals, gunshot wound, left knee, with limited range of motion in flexion," with an evaluation of 10 percent effective March 31, 2014, which is the date the RO stated was the date of claim.  That grant was based in part on the RO's determination that evidence showed X-ray evidence of degenerative arthritis along with any limitation of motion of the joint.  

Review of the coding sheet of the December 2014 rating decision shows that service-connected residuals of gunshot wound of the left knee and leg include the following, with associated diagnostic codes (DC): Residuals, gunshot wound, left knee with instability (5257); Residuals, gunshot wound, left leg (5311); Left knee scar associated with residuals, gunshot wound, left leg (7804); and, Residuals, gunshot wound, left knee, with limited range of motion in flexion (5260-5003).  Although the diagnostic code (DC 5260-5003) for the last service-connected disability above indicates a left knee disability associated with degenerative arthritis and limitation of motion, the coding sheet explicitly lists as not service-connected both (1) arthritis, left leg associated with residuals, gunshot wound, left leg; and (2) arthritis, left knee associated with residuals, gunshot wound, left knee with instability.  It is therefore unclear if there is present any DJD-related disability of the left knee or the left leg that is etiologically linked to service or to service-connected disability that is not accounted for in the above list of service-connected disabilities.  An examination is accordingly necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examination by an orthopedist if available, otherwise by an appropriate medical examiner, to determine the nature, onset, and likely etiology of any degenerative joint disease/arthritis disorder of the left knee and left leg.  The claims file and a copy of this remand should be made available to the examiner, who should review both in conjunction with this examination.  The examination should include all necessary examinations and testing indicated.

After review of the evidence on file, and examining the Veteran, the examiner should identify any degenerative joint disease/arthritis disorder of the left knee and left knee present, and provide an assessment as to when such disease became manifest.  

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such degenerative disease is proximately caused by the service-connected gunshot wound, versus some other etiology such as aging or intervening injury.  If proximate causation is not found, the examiner should provide an opinion as to whether such degenerative disease is aggravated (permanently worsened in severity beyond the normal course of the disease) by the service-connected gunshot wound; if so, the examiner should indicate the degree of additional disability caused by the gunshot wound over and above the normal progression of the disease.

The examiner should set forth a complete rationale for all findings and conclusions in the examination report.  

2.  Then readjudicate the appeal.  If a benefit sought on appeal is not granted, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


